Title: Thomas Jefferson to Marc Antoine Jullien, 23 July 1818
From: Jefferson, Thomas
To: Jullien, Marc Antoine


          
            Sir
            Monticello. July 23. 18.
          
          Your favor of Mar. 30. 17. came to my hands on the 1st of March 1818. while the statement it contained of the many instances of your attention in sending to me your different writings was truly flattering, it was equally mortifying to percieve that two only, of the eight it enumerates, had ever come to my hands; and that both of my acknolegements of these had miscarried also. your first favor of Nov. 5. 09. was recieved by me on the 6th of May 10. and was  answered on the 15th of July of the same year, with an acknolegement of the reciept of your Essai general d’education physique, morale, et intellectuelle, and of the high sense I entertained of it’s utility. I do not recollect thro’ what channel I sent this answer; but have little doubt that it was thro’ the office of our Secretary of State, and our minister then at the court of France.
          In a letter from Mr E. I. Dupont of Aug. 11. 17. I recieved the favor of your ‘Esquisse d’un ouvrage sur l’education comparée’ which he said had been recieved by his father a few days before his death; and on the  9th of Sep. 17. I answered his letter, in which was the following paragraph. ‘I duly recieved the pamphlet of M. Jullien on education, to whom I had been indebted some years before for a valuable work on the same subject. of this I expressed to him my high estimation in a letter of thanks, which I trust he recieved. the present pamphlet is an additional proof of his useful assiduities on this interesting subject, which, if the condition of man is to be progressively ameliorated, as we fondly hope & believe, is to be the chief instrument in effecting it.’ I hoped that mr E. I. Dupont in acknoleging to you the reciept of your letter to his father, would be the channel of conveying to you my thanks, as he was to me of the work for which they were rendered. be assured, Sir, that not another scrip, either written or printed, ever came to me from you; and that I was incapable of omitting the acknolegements they called for, and of the neglect which you have had so much reason to impute to me. I know well the uncertainty of transmissions across the Atlantic, but never before experienced such a train of them as has taken place in your favors and my acknolegements of them. you will percieve that the letter I am now answering was eleven months on it’s passage to me.
          The distance between the scenes of action of Genl Kosciuzko & myself, during our revolutionary war, his in the military, mine in the civil department, was such, that I could give no particulars of the part he acted in that war. but immediately on the reciept of your letter, I wrote to Genl Armstrong, who had been his companion in arms, & an Aid to Genl Gates, with whom Genl Kosciusko mostly served, and requested me him to give me all the details within his knolege; informing him for whom, and for what purpose they were asked. I recieved, two days ago only, the paper of which the inclosed is a copy, and copied by myself, because the original is in such a handwriting as, I am confident no foreigner could ever decypher. however heavily pressed by the hand of age, and unequal to the duties of punctual correspondence, of which my friends generally would have a right to complain, if the cause depended on myself, I am happy to find that in that with yourself there has been no ground of reproach. least of all things could I have omitted any researches within my power which might do justice to the memory of Genl Kosciuzko, the brave auxiliary of my country in it’s struggle for liberty, and, from the year 1797. when our particular acquaintance began, my most intimate and much beloved friend. on his last departure from the US. in 1798. he left in my hands an instrument appropriating, after his death, all the property he had in our public funds, the price of his military services here, to the education and emancipation of as many of the children of bondage in this country as it should be adequate to. I am now too old to undertake a business de si longue haleine; but I am taking measures to place it in such hands as will ensure a faithful discharge of the philanthropic intentions of the donor. I learn with pleasure your continued efforts for the instruction of the future generations of men, and, believing it the only means of effectuating their rights, I wish them all possible success, & to yourself the eternal gratitude of those who will feel their benefits, & beg leave to add the assurance of my high esteem & respect.
          Th: Jefferson
        